Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 5 June 1816
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith


				To Mrs. De Windt.
					
					Boston, June 5th, 1816.
				
				After a year’s absence I came yesterday to make a visit to my friends for three days. Our anxiety to hear from you, led me to send to the office this morning for letters; there I found yours of May 31st, containing tidings that my fears had anticipated, as you will find when you receive my last letter.My dear child, you will be again called to severe and afflictive scenes; may you be prepared, sustained, and supported through them, by that Almighty Power, which calls you to the trial; I feel the stroke as a renewal of what I have passed through, and as an anticipation of what I may be called to endure, yet a little while, and I also shall join the great congregation.If your father should survive for you to see him, and receive this letter from me, before he departs, give my kindest love to him, and say to him, I hope to meet him and my dear daughter, in the world to which we are hastening. I can add no more, my heart is full; ever your affectionate grandmother,
				
					A. A.
				
				
			